                                            Case 3:20-cv-06309-JSC Document 44 Filed 01/15/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LAWRENCE PALMER,                                  Case No. 20-cv-06309-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: MOTION TO REMAND
                                                   v.
                                   9
                                                                                             Re: Dkt. No. 23
                                  10       CITIZENS BANK, N.A., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff alleges Defendants violated federal and state credit reporting laws. Before the

                                  14   Court is Plaintiff’s motion to remand. He contends that he did not suffer any injury as a result of

                                  15   Defendants’ unlawful conduct and therefore Article III standing is lacking. After carefully

                                  16   considering the parties’ briefing and the relevant legal authority, the Court concludes that oral

                                  17   argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), VACATES the January 21, 2021

                                  18   hearing, and DENIES Plaintiff’s motion to remand.1 In light of Nayab v. Capital One Bank

                                  19   (USA), N.A., 942 F.3d 480, 490 (9th Cir. 2019), Plaintiff’s allegations establish Article III

                                  20   standing.

                                  21                                             BACKGROUND

                                  22           Plaintiff, a California resident, alleges that Defendants obtained his credit information

                                  23   through an unauthorized inquiry. On October 24, 2019, after reviewing his credit report from

                                  24   Equifax, a credit reporting agency, Plaintiff discovered that Defendants submitted unauthorized

                                  25   credit report inquiries to Equifax. Plaintiff further alleges that the inquiries were intended to

                                  26   “determine credit for the purposes of credit profiling, data modeling” and make various types of

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 18-19, 21-22, 41.)
                                            Case 3:20-cv-06309-JSC Document 44 Filed 01/15/21 Page 2 of 5




                                   1   promotional offerings, as well as to share this information with other vendors, all without

                                   2   Plaintiff’s consent. (Dkt. No. 1-1 at 25 ¶ 23.)2

                                   3          Plaintiff filed a class action complaint against Defendants in San Francisco Superior Court

                                   4   on April 24, 2020, alleging violations of the Fair Credit Reporting Act (“FCRA”) and California’s

                                   5   Unfair Competition Law (“UCL”), Business and Professions Code § 17200, et seq. (Dkt. No. 1-1

                                   6   at 3.) On August 19, 2020, Plaintiff filed a first amended complaint (“FAC”), alleging violations

                                   7   of the FCRA, UCL, and the California Consumer Reporting Agencies Act (“CCRAA”), Civil

                                   8   Code § 1785, et seq. (Dkt. No. 1-1 at 22.) Citizens Bank filed a notice of removal pursuant to 28

                                   9   U.S.C. § 1441 on September 4, 2020. (Dkt. No. 1 at 2.) Plaintiff subsequently filed the instant

                                  10   motion to remand.

                                  11                                 SUBJECT MATTER JURISDICTION

                                  12          “Federal courts are courts of limited jurisdiction. They possess only that power authorized
Northern District of California
 United States District Court




                                  13   by [the] Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

                                  14   (1994). The Court has federal question jurisdiction over Plaintiff’s FCRA claim pursuant to 28

                                  15   U.S.C. § 1331. Because Plaintiff’s state law claims for violations of the UCL and CCRAA are

                                  16   related to Plaintiff’s FCRA claim and “form part of the same case or controversy under Article

                                  17   III[,]” this Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28

                                  18   U.S.C. § 1367(a).

                                  19                                                STANDING

                                  20   I.     Legal Standard

                                  21          “Standing is a necessary element of federal-court jurisdiction” and a “threshold question in

                                  22   every federal case.” Thomas v. Mundell, 572 F.3d 756, 760 (9th Cir. 2009) (citation omitted).

                                  23   Article III standing consists of three “irreducible constitutional minimum” requirements: “[t]he

                                  24   plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the challenged

                                  25   conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

                                  26   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). These elements are often referred to as

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers placed at the top of the documents.
                                                                                         2
                                             Case 3:20-cv-06309-JSC Document 44 Filed 01/15/21 Page 3 of 5




                                   1   injury in fact, causation, and redressability. See, e.g., Planned Parenthood of Greater Washington

                                   2   & N. Idaho v. U.S. Dep't of Health & Human Servs., 946 F.3d 1100, 1108 (9th Cir. 2020).

                                   3           An injury in fact is “an invasion of a legally protected interest” that is (1) “concrete,” (2)

                                   4   “particularized,” and (3) “actual or imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct.

                                   5   at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)). To be “particularized,” an

                                   6   injury “must affect the plaintiff in a personal and individual way,” while “concreteness” requires

                                   7   an injury to be “‘de facto’; that is, it must actually exist.” Id. at 1548 (internal citation omitted).

                                   8   The requirement that an injury be “actual or imminent” “ensure[s] that the alleged injury is not too

                                   9   speculative for Article III purposes—that the injury is certainly impending.” Clapper v. Amnesty

                                  10   Int’l USA, 568 U.S. 398, 409 (2013).

                                  11           “‘Concrete’ is not, however, necessarily synonymous with ‘tangible.’ Although tangible

                                  12   injuries are perhaps easier to recognize . . . intangible injuries can nevertheless be concrete.”
Northern District of California
 United States District Court




                                  13   Spokeo, 136 S. Ct. at 1549. Because Congress is “well positioned to identify intangible harms that

                                  14   meet minimum Article III requirements,” id., injuries required by Article III “may exist solely by

                                  15   virtue of statutes creating legal rights, the invasion of which creates standing[,]” Lujan v. Defs. of

                                  16   Wildlife, 504 U.S. 555, 578 (1992) (internal quotations and citation omitted).

                                  17   II.     Remand

                                  18           The removing party bears the burden of showing that removal is proper. See Valdez v.

                                  19   Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004). Here, Defendants argue that Plaintiff has

                                  20   alleged an injury-in-fact under his FCRA claim and that, on this basis, removal of Plaintiff’s

                                  21   FCRA claim is proper and with it the FAC’s state law claims pursuant to 28 U.S.C. § 1367(a).

                                  22   The Court agrees. Defendants have met their burden of showing that removal is proper.

                                  23           The Ninth Circuit recently addressed whether allegations that a defendant violated the

                                  24   FCRA by obtaining an unauthorized credit report served as valid bases for establishing an injury-

                                  25   in-fact under the Article III standing inquiry. In Nayab, 942 F.3d at 490, the Ninth Circuit held

                                  26   that a plaintiff had standing to pursue her FCRA claim based on the defendant’s alleged violation

                                  27   of 15 U.S.C. § 1681b(f)(1) because “obtaining a credit report for a purpose not authorized under

                                  28   the FCRA violates a substantive provision of the FCRA.” Id. (original emphasis). Because this
                                                                                           3
                                           Case 3:20-cv-06309-JSC Document 44 Filed 01/15/21 Page 4 of 5




                                   1   section of the FCRA “does not merely describe a procedure that one must follow” and instead

                                   2   “protect[s] the consumer’s privacy interest,” the Ninth Circuit held that the statute’s violation

                                   3   “offends the interest that the statute protects” that a plaintiff “need not allege any further harm to

                                   4   have standing.” Id. (internal quotations and citation omitted). Moreover, “the invasion of the

                                   5   interest at issue—the right to privacy in one's consumer credit report—confers standing.” Id.

                                   6   (citing Syed v. M-I, LLC, 853 F.3d 492, 499-500 (9th Cir. 2017)). At bottom, “[a] violation of a

                                   7   substantive right invariably offends the interests that the statute protects.” Id. (internal quotations

                                   8   and citation omitted).

                                   9          The FAC’s allegations are fatal to Plaintiff’s motion to remand. Plaintiff alleges that

                                  10   Defendants violated 15 U.S.C. § 1681b(f)(1). Plaintiff also alleges that he “suffered a measured

                                  11   invasion of a legally protected interest when Defendants accessed his highly confidential personal

                                  12   information on his credit report at a time when Defendants had no[] right to do so, [which is] an
Northern District of California
 United States District Court




                                  13   invasion of Plaintiff’s right to privacy.” (Dkt. No. 1-1 at 26 ¶ 29.) Regarding these allegations,

                                  14   Nayab is unequivocal: “[A plaintiff] has standing to pursue h[is] FCRA claim based on [a

                                  15   defendant’s] alleged violation of 15 U.S.C. § 1681b(f)(1),” and the invasion of “the right to

                                  16   privacy in one’s consumer credit report” likewise confers standing. Nayab, 942 F.3d at 490.

                                  17          Plaintiff’s argument to the contrary is unavailing. The cases Plaintiff cites in support of

                                  18   the proposition that his FCRA claim should be remanded concern procedural violations of the

                                  19   FCRA, rather than substantive violations that confer Article III standing. See, e.g., Williams v.

                                  20   Nichols Demos, Inc., No. 5:17-CV-07101-EJD, 2018 WL 3046507, at *5 (N.D. Cal. June 20,

                                  21   2018) (finding the plaintiff “allege[d] only a bare procedural violation of FCRA” and

                                  22   distinguishing violations of “substantive privacy interests” that confer Article III standing)

                                  23   (internal quotations and citations omitted) (emphasis added); Larroque v. First Advantage LNS

                                  24   Screening Sols., Inc., No. 15-CV-04684-JSC, 2016 WL 4577257, at *5 (N.D. Cal. Sept. 2, 2016)

                                  25   (“[The plaintiff] has alleged nothing more than a bare procedural violation of the FCRA [and] has

                                  26   not suffered an ‘invasion of privacy’ or any other concrete harm . . . . This is exactly the situation

                                  27   that the Supreme Court [in Spokeo] indicated cannot confer Article III standing.”) (citation

                                  28   omitted) (emphasis added). Therefore, Defendants’ burden to show that removal is proper
                                                                                          4
                                          Case 3:20-cv-06309-JSC Document 44 Filed 01/15/21 Page 5 of 5




                                   1   remains satisfied.

                                   2                                          CONCLUSION

                                   3          For the reasons set forth above, Plaintiff’s motion to remand is DENIED. The Court will

                                   4   hold an initial case management conference on February 11, 2021 at 1:30 p.m. by Zoom video. A

                                   5   joint case management conference statement is due February 4, 2021.

                                   6          This Order disposes of Dkt. No. 23.

                                   7          IT IS SO ORDERED.

                                   8   Dated: January 15, 2021

                                   9

                                  10
                                                                                                 JACQUELINE SCOTT CORLEY
                                  11                                                             United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
